Citation Nr: 1725704	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to January 1969 and had additional service in the Navy Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In September 2013, the case was remanded for additional development


FINDING OF FACT

A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to a disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter dated in December 2008.  See 38 U.S.C.A. §§  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist the Veteran, the RO has obtained his service treatment records (STRs) and VA treatment records.  Furthermore, the RO arranged for VA audiological examinations in March 2009 and December 2015.  The Board has found that those examinations were conducted in accordance with the regulatory requirements in 38 C.F.R. § 4.85, and that the reports of the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As was noted above, the Veteran was afforded a hearing before the undersigned in March 2013.  The hearing focused on the elements necessary to substantiate the claim.  The undersigned advised him that to establish service connection for hearing loss disability, such disability had to be shown, and that a such disability was not shown on March 2009 VA examination.  
  
The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis
The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Certain chronic diseases, to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system, may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following service (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service. Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).
For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).
Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran contends that he acquired bilateral hearing loss as a result of exposure to noise trauma during his active duty service.  His DD Form 214 reflects that his military occupational specialty (MOS) was a construction operator.  Given his occupation in service and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to noise trauma in service.
On April 1966 service entrance examination, audiometry revealed that puretone thresholds, in decibels (converted from ASA to ISO (ANSI) units), were:  



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
15
15
15

On September 1966 examination for submarine duty, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds, in decibels (converted from ASA to ISO (ANSI) units), were: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
25
10
20
15
25

The Veteran's STRs show that on a few occasions he was seen for complaints referable to the ears; however, there was no finding of hearing loss.  In October 1966, he complained of a right ear ache.  External otitis was diagnosed, and the ear was irrigated with hydrogen peroxide.  In November 1968, he complained of decreased hearing acuity.  His right ear was found to be plugged with wax and dirt, and was irrigated with water and hydrogen peroxide.  On separation from service in January 1969, his hearing was 15/15 bilaterally on whispered voice testing (there was no audiometry).  
The postservice medical evidence is silent for complaints of hearing loss until April 2005 when the Veteran reported some difficulty hearing.  An April 2005 audiological evaluation showed normal hearing at 250 Hz to 3000 Hz in the left ear and normal hearing at 250 Hz to 4000 Hz in the right ear, sloping to mild to moderate hearing loss at higher frequencies in both ears.  Audiometry was not reported.
On November 2008 audiology consultation, the Veteran reported that he "may have developed hearing problems from service."  He indicated that five months after separation, he was tested for employment and some hearing loss was found.  He reported postservice occupational and recreational noise exposure.  He reported he used earmuffs on the shooting range and occasionally fired his weapon without hearing protection while hunting.  The diagnosis was essentially normal hearing through 3000 Hz, sloping to mild to moderate/severe sensorineural hearing loss (SNHL).  Again, audiometry was not reported. 
On March 2009 VA audiological evaluation, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
30
LEFT
10
5
15
25
35

Speech discrimination by Maryland CNC testing was 96 percent in the right ear and 98 percent in the left.  
An October 2012 VA treatment record notes that the Veteran had normal hearing ability at and below 1000 Hz in each ear with a mild to moderate sensorineural  hearing loss noted at 2000Hz and above bilaterally.  Speech discrimination scores and audiometry results were not reported.
At the March 2013 hearing, the Veteran was advised by the undersigned that this claim was denied because he was not shown to have a hearing loss disability (as the March 2009 examination found normal hearing).  The Veteran's wife testified that his hearing acuity had declined during the interval since the March 2009 examination.  Following the hearing this matter was remanded for a contemporaneous examination to ascertain the exist and etiology of the claimed hearing loss disability. 
July 2014 to August 2014 VA treatment records note the Veteran's reports of ear pain, clogged ears and diminished hearing acuity.  In August 2014, audiometry revealed that the Veteran had normal bilateral hearing through 2000 Hz sloping to mild to moderate hearing loss at 4000 Hz and severe hearing loss at 8000 Hz.  
On December 2015, VA audiological evaluation audiometry, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
50
LEFT
10
10
15
25
50

Speech discrimination by Maryland CNC testing was 98 percent in the right ear and 96 percent in the left.  
The December 2015 examiner noted that the Veteran's first postservice audiological evaluation was in 2005, 36 years after separation from service and at that time, he did not have a hearing loss disability for VA purposes.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by an event in service.  He noted that the Veteran's claim for hearing loss disability was made 39 years after service and in the last ten and one half years his hearing has decreased an average of 17.5dB at 3000-8000 Hz in the right ear and 17.5dB at 3000-8000 Hz in the left ear.  He further explained that decreased hearing in upper frequencies is consistent with presbycusis (hearing loss due to aging) and the Veteran's degree of hearing loss was not atypical for a male of the Veteran's age.  The examiner noted that "the current pattern hearing thresholds is not "notched" at or near 4000 HZ which can occur with noise induced hearing losses."  He opined that consequently the Veteran's hearing decreased later in life.  The examiner also noted the Veteran's postservice occupational and recreational noise exposure and further concluded that the Veteran's hearing loss likely occurred after service. 
It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 3.385); such was shown by December 2015 audiometry.  It is also not in dispute that he was exposed to some noise trauma in service.  What remains necessary to substantiate his claim is competent evidence that the current bilateral hearing loss is etiologically related to his service/noise trauma therein.  Whether or not that is so is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As SNHL is not shown to have been manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.
The only competent (medical) evidence in the record that directly addresses the matter of a nexus between the Veteran's hearing loss and his service is in the December 2015 VA examiner's opinion.  The Board finds that that opinion merits substantial probative weight.  The examiner is an audiologist competent to offer it; the opinion reflects familiarity with the record/the Veteran's medical history and includes adequate rationale that cites to accurate factual data (the configuration of the hearing loss) and identifies other, more likely (and nonservice-related), etiology for the hearing loss, i.e., the aging process.  The Veteran has not submitted any medical opinion in support of his claims.  His own assertion that his hearing loss is related to service is not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of hearing loss fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As SNHL is listed in 38 C.F.R. § 3.309(a), the Board has considered whether service connection for the Veteran's hearing loss disability may be established by showing continuity of symptomatology (see 38 C.F.R. § 3.303(b)).  But continuity of symptomatology is simply not shown.  The Veteran was separated from active service in January 1969, and did not report difficulty on January 1969 separation examination.  More significantly, a hearing loss disability was not found on March 2009 VA examination (more than 40 years after the separation from service).  
The Board acknowledges the Veteran's assertion that he has had hearing loss since service (see his November 2008 claim seeking service connection for hearing loss).  While he may be competent to report a perception of a diminution of hearing acuity during the lengthy intervening period since service, he is not competent to establish by his own accounts that he has had a hearing loss throughout that period.  Under governing regulation (38 C.F.R. § 3.385) hearing loss disability must be shown by specified audiometry.  As was noted above, such audiometry did not find a hearing loss disability more than 40 years after service; the earliest audiometry in the record showing a hearing loss disability (as defined in 38 C.F.R. § 3.385) was in 2015, 46 years following the Veteran's discharge from service.  
In summary, the evidence establishes that a hearing loss disability was not manifested in service; that SNHL was not manifested to a compensable degree in the first postservice year; and that the Veteran's current bilateral hearing loss disability is not otherwise shown by competent evidence to be etiologically related to his service, to include as due to exposure to noise trauma therein.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


